By Judge William G. Plummer
This matter is before the Court on the Defendant’s Motion for Reconsideration. The motion is denied for the reason set out below, and judgment will be entered for the Plaintiff.
Defendant argues that since the buyer has not formally rejected the goods, the law implies acceptance. The Court finds this argument unpersuasive. In order for the buyer to have the opportunity to reject, the goods must be tendered for delivery. The Court holds that this has not been done. The letter from the Attorney to the buyer can in no way be interpreted as a proper tender of deliver under either Code Section 8.2- 106(1) or 8.2-508(2). Therefore, Defendant’s recitation of 8.2- 601 is irrelevant. Since delivery has never been tendered, there has been no opportunity for the buyer to inspect and reject or accept the goods. Also, making the execution of a waiver a condition precedent to delivery of the goods placed a constraint on the transaction which was not in the original agreement between the parties.
There having been no tender of delivery, the Court finds that the Defendant has breached the contract and the Defendant’s Motion for Reconsideration is denied.